SUMMARY ORDER
Plaintiff-Appellant Eleanor Capogrosso appeals from an August 8, 2008 opinion and order of the United States District Court for the Southern District of New York (Scheindlin, J.) dismissing her claims sua sponte, and an August 28, 2008 order of that same court denying reconsideration of her claims.
The Eleventh Amendment to the United States Constitution bars Appellant’s claims against the State of New York and its arms. Moreover, the defendant New York State judges are afforded absolute judicial immunity, as are those remaining defendants “who perform functions closely associated with the judicial process.” Oliva v. Heller, 839 F.2d 37, 39 (2d Cir.1988).
To the extent that Appellant is effectively asking the Court to review decisions of the courts of the State of New York, we lack jurisdiction to address her claims. See Exxon Mobil Corp. v. Saudi Basics Indus. Corp., 544 U.S. 280, 283-88, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005) (explaining the Rooker-Feldman doctrine). With respect to her remaining claims, Appellant fails to allege a deprivation of “a right, privilege, or immunity secured by the Constitution or laws of the United States.” Charles W. v. Maul, 214 F.3d 350, 357 (2d Cir.2000).
Accordingly, the opinion and order of the district court dismissing Appellant’s action is hereby AFFIRMED. Any outstanding motions are hereby DENIED as moot.